Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jimmy Dean Rios appeals the district court’s orders dismissing his 42 U.S.C. *323§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012) and denying various preliminary motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rios v. Pasquotank Med. Staff, No. 5:11-ct-03112-BO (E.D.N.C. Apr. 25, 2012; Dec. 30, 2013; Jan. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.